Citation Nr: 0905202	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  00-15 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a claimed head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from May 25, to November 5, 
1959.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2000 decision by the 
RO which denied service connection for a head injury.  A 
videoconference hearing before the undersigned member of the 
Board was held in August 2003.  The Board remanded the appeal 
for additional development in July 2004 and May 2006.  

In December 2006, the Board denied the Veteran's claim and he 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court").  In June 
2008, the Court granted a Joint Motion for Remand and vacated 
the December 2006 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent with the 
Joint Motion for Partial Remand.  

The Veteran asserts that he was physically assaulted, robbed 
and thrown down a flight of stairs after leaving a recreation 
room at the Reception Center at Fort Knox, Kentucky in 1959.  
The Veteran testified that he sustained a severe head injury 
and was hospitalized for several days at Ireland Army 
Hospital.  He also asserted that he reported the incident to 
the Military Police after he was released from the hospital, 
but that they told him it would be impossible to find his 
assailants.  

In the Joint Motion, it was argued, in part, that VA did not 
assist the Veteran in the development of his claim under the 
Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, 
that the RO failed to comply with the July 2004 Remand 
instructions to attempt to obtain any reports or statements 
filed with the Military Police at Ft. Knox concerning the 
alleged incident.  

The failure to attempt to obtain the identified service 
records or, at the very least, confirmation that the records 
could not be located or were otherwise unavailable, violated 
VA's duty to assist under 38 C.F.R. § 3.159 and, in this 
case, the holding in Stegall v. West, 11 Vet. App. 268 
(1998).  Because the remand instructions were not complied 
with fully, the Board is compelled to remand the appeal to 
attempt to obtain the identified records or confirmation that 
the records can not be located or are otherwise unavailable.  
Id; see also 38 C.F.R. § 19.9 (2008).  

In light of the discussion above and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The AMC should take appropriate steps 
to attempt to obtain any statements or 
reports from the Military Police at Ft. 
Knox concerning the alleged incident in 
late May or early June 1959.  All 
attempts to obtain the foregoing 
documents should be fully outlined 
according to applicable procedures, and 
any negative response should be committed 
to writing and made a part of the record.  

2.  After the requested development has 
been completed, the claim must be 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative must be furnished an 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




		
	Michelle Kane
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

